Exhibit 10.6

RAMBUS INC.

1997 STOCK PLAN

 

(as amended and restated as of July 10, 2003)

 

1.    Purposes of the Plan.    The purposes of this Stock Plan are:

 

  •   to attract and retain the best available personnel for positions of
substantial responsibility,

 

  •   to provide additional incentive to Employees, Directors and Consultants,
and

 

  •   · to promote the success of the Company’s business.

 

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights and Common Stock Equivalents may also be granted under the Plan.
The Plan also provides for automatic grants of Nonstatutory Stock Options to
Outside Directors.

 

2.    Definitions.    As used herein, the following definitions shall apply:

 

(a)    “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b)    “Applicable Laws” means the requirements relating to the administration
of stock option plans under U. S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

 

(c)    “Award” means an award of Options, Stock Purchase Rights or Common Stock
Equivalents pursuant to the terms of the Plan.

 

(d)    “Board” means the Board of Directors of the Company.

 

(e)    “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)    “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

(g)    “Common Stock” means the common stock of the Company.

 

(h)    “Common Stock Equivalent” means an unfunded and unsecured right to
receive Shares in the future that may be granted to a Service Provider pursuant
to Section 12.

 

(i)    “Common Stock Equivalent Agreement” means a written agreement between the
Company and a Service Provider evidencing the terms and conditions of an
individual Common Stock Equivalent grant or Award.



--------------------------------------------------------------------------------

(j)    “Company” means Rambus Inc., a Delaware corporation.

 

(k)    “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.

 

(l)    “Director” means a member of the Board.

 

(m)    “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.

 

(n)    “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. A Service Provider
shall not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, its Parent, any Subsidiary, or any successor. For purposes
of Incentive Stock Options, no such leave may exceed ninety days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 181st day of such leave any Incentive Stock Option
held by the Optionee shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option. Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.

 

(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(p)    “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

 

(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the last market trading day prior to the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

 

(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

(q)    “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

 

(r)    “Inside Director” means a Director who is an Employee.

 

(s)    “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

2



--------------------------------------------------------------------------------

(t)    “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Option or Stock Purchase Right grant. The
Notice of Grant is part of the Option Agreement.

 

(u)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

 

(v)    “Option” means a stock option granted pursuant to the Plan.

 

(w)    “Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.

 

(x)    “Option Exchange Program” means a program whereby outstanding Options are
surrendered in exchange for Options with a lower exercise price.

 

(y)    “Outside Director” means a Director who is not an Employee.

 

(z)    “Optioned Stock” means the Common Stock subject to an Option or Stock
Purchase Right.

 

(aa)    “Optionee” means the holder of an outstanding Option or Stock Purchase
Right granted under the Plan.

 

(bb)    “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

 

(cc)    “Plan” means this 1997 Stock Plan.

 

(dd)    “Restricted Stock” means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 11 of the Plan.

 

(ee)    “Restricted Stock Purchase Agreement” means a written agreement between
the Company and the Optionee evidencing the terms and restrictions applying to
stock purchased under a Stock Purchase Right. The Restricted Stock Purchase
Agreement is subject to the terms and conditions of the Plan and the Notice of
Grant.

 

(ff)    “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

 

(gg)    “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(hh)    “Service Provider” means an Employee, Director or Consultant.

 

(ii)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 15 of the Plan.

 

(jj)    “Stock Purchase Right” means the right to purchase Common Stock pursuant
to Section 11 of the Plan, as evidenced by a Notice of Grant.

 

3



--------------------------------------------------------------------------------

(kk)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3.    Stock Subject to the Plan.    Subject to the provisions of Section 15 of
the Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 4,000,000 Shares, plus an annual increase as of the last day
of each of the Company’s immediately preceding fiscal years during the term of
the Plan equal to the lesser of (i) the number of Shares needed to restore the
maximum aggregate number of Shares which may be optioned and sold under the Plan
to 4,000,000 Shares, (ii) four percent (4%) of the outstanding Shares on such
date, or (iii) a lesser amount determined by the Board. The Shares may be
authorized, but unissued, or reacquired Common Stock.

 

If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Option or Right, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if Shares of Restricted Stock are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan.

 

4.    Administration of the Plan.

 

(a)    Procedure.

 

(i)    Multiple Administrative Bodies.    The Plan may be administered by
different Committees with respect to different groups of Service Providers.

 

(ii)    Section 162(m).    To the extent that the Administrator determines it to
be desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(iii)    Rule 16b-3.    To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv)    Grants to Outside Directors.    All grants of Options to Outside
Directors made pursuant to Section 14 of the Plan shall be automatic and
nondiscretionary.

 

(v)    Other Administration.    Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

(b)    Powers of the Administrator.    Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:

 

(i)    to determine the Fair Market Value;

 

(ii)    to select the Service Providers to whom Awards may be granted hereunder;

 

4



--------------------------------------------------------------------------------

(iii)    to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;

 

(iv)    to approve forms of agreement for use under the Plan;

 

(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Options or Stock
Purchase Rights may be exercised (which may be based on performance criteria),
the time or times when Common Stock Equivalents may be converted to Shares, any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;

 

(vi)    to reduce the exercise price of any Option or Stock Purchase Right to
the then current Fair Market Value, or to adjust the number of Shares subject to
a Common Stock Equivalent, if the Fair Market Value of the Common Stock shall
have declined since the date the Award was granted;

 

(vii)    to institute an Option Exchange Program;

 

(viii)    to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

(ix)    to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

(x)    to modify or amend each Award (subject to Section 17(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;

 

(xi)    to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option or Stock Purchase Right that number of Shares having a Fair Market Value
equal to the amount required to be withheld. The Fair Market Value of the Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All elections by an Optionee to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;

 

(xii)    to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option or Stock Purchase Right
previously granted by the Administrator;

 

(xiii)    to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c)    Effect of Administrator’s Decision.    The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Awards.

 

5.    Eligibility.    Nonstatutory Stock Options, Stock Purchase Rights and
Common Stock Equivalents may be granted to Service Providers. Incentive Stock
Options may be granted only to Employees.

 

6.    Limitations.

 

5



--------------------------------------------------------------------------------

(a)    Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.

 

(b)    Neither the Plan nor any Award shall confer upon an Optionee any right
with respect to continuing the Optionee’s relationship as a Service Provider
with the Company, nor shall they interfere in any way with the Optionee’s right
or the Company’s right to terminate such relationship at any time, with or
without cause.

 

(c)    The following limitations shall apply to grants of Options:

 

(i)    No Service Provider shall be granted, in any fiscal year of the Company,
Options to purchase more than 1,000,000 Shares.

 

(ii)    In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 1,000,000 Shares which shall not
count against the limit set forth in subsection (i) above.

 

(iii)    The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 15.

 

(iv)    If an Option is canceled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in Section
15), the canceled Option will be counted against the limits set forth in
subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.

 

7.    Term of Plan.    Subject to Section 21 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 17 of the Plan.

 

8.    Term of Option.    The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.

 

9.    Option Exercise Price and Consideration.

 

(a)    Exercise Price.    The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:

 

(i)    In the case of an Incentive Stock Option

 

6



--------------------------------------------------------------------------------

(A)    granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

(B)    granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.

 

(ii)    In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator. In the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.

 

(iii)    Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.

 

(b)    Waiting Period and Exercise Dates.    At the time an Option is granted,
the Administrator shall fix the period within which the Option may be exercised
and shall determine any conditions which must be satisfied before the Option may
be exercised.

 

(c)    Form of Consideration.    The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. Such
consideration may consist entirely of:

 

(i)    cash;

 

(ii)    check;

 

(iii)    promissory note;

 

(iv)    other Shares which (A) in the case of Shares acquired upon exercise of
an option, have been owned by the Optionee for more than six months on the date
of surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

 

(v)    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

 

(vi)    a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;

 

(vii)    any combination of the foregoing methods of payment; or

 

(viii)    such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.

 

7



--------------------------------------------------------------------------------

10.    Exercise of Option.

 

(a)    Procedure for Exercise; Rights as a Stockholder.    Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 15 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(b)    Termination of Relationship as a Service Provider.    If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death or
Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Option Agreement). In the absence of
a specified time in the Option Agreement, the Option shall remain exercisable
for three (3) months following the Optionee’s termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified by the Administrator, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

 

(c)    Disability of Optionee.    If an Optionee ceases to be a Service Provider
as a result of the Optionee’s Disability, the Optionee may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

(d)    Death of Optionee.    If an Optionee dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a

 

8



--------------------------------------------------------------------------------

person who acquires the right to exercise the Option by bequest or inheritance,
but only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Optionee’s termination. If, at
the time of death, the Optionee is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately
revert to the Plan. The Option may be exercised by the executor or administrator
of the Optionee’s estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee’s will or the laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

 

(e)    Buyout Provisions.    The Administrator may at any time offer to buy out
for a payment in cash or Shares an Option previously granted based on such terms
and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made.

 

11.    Stock Purchase Rights.

 

(a)    Rights to Purchase.    Stock Purchase Rights may be issued either alone,
in addition to, or in tandem with other Awards granted under the Plan and/or
cash awards made outside of the Plan. After the Administrator determines that it
will offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree shall be entitled to purchase, the price to be paid, and the
time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.

 

(b)    Repurchase Option.    Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
service with the Company for any reason (including death or Disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original price paid by the purchaser and may be paid by
cancellation of any indebtedness of the purchaser to the Company. The repurchase
option shall lapse at a rate determined by the Administrator.

 

(c)    Other Provisions.    The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.

 

(d)    Rights as a Stockholder.    Once the Stock Purchase Right is exercised,
the purchaser shall have the rights equivalent to those of a stockholder, and
shall be a stockholder when his or her purchase is entered upon the records of
the duly authorized transfer agent of the Company. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
Stock Purchase Right is exercised, except as provided in Section 15 of the Plan.

 

12.    Common Stock Equivalents.

 

(a)    Award of Common Stock Equivalents.    Common Stock Equivalents may be
awarded to Service Providers either alone, in addition to, or in tandem with
other Awards granted under the Plan and/or cash awards made outside of the Plan.
An Award of Common Stock Equivalents shall be made pursuant to a Common Stock
Equivalent Agreement in such form as is determined by the Administrator.

 

(b)    Bookkeeping Account; Nontransferability.    The number of Common Stock
Equivalents awarded pursuant to Section 12(a) to each Service Provider shall be
credited to a bookkeeping account established in the name of the Service
Provider at such time or times as specified in the Service Provider’s

 

9



--------------------------------------------------------------------------------

Common Stock Equivalent Agreement. The Company’s obligation with respect to such
Common Stock Equivalents shall not be funded or secured in any manner. A Service
Provider’s right to receive Common Stock Equivalents may not be assigned or
transferred, voluntarily or involuntarily, except as expressly provided herein.

 

(c)    Dividends.    If the Company pays a cash dividend with respect to the
Shares at any time while Common Stock Equivalents are credited to a Service
Provider’s account, there shall be credited to the Service Provider’s account
additional Common Stock Equivalents equal to (i) the dollar amount of the cash
dividend the Service Provider would have received had he or she been the actual
owner of the Shares to which the Common Stock Equivalents then credited to the
Service Provider’s account relate, divided by (ii) the Fair Market Value of one
Share on the dividend payment date. The Company will pay the Service Provider a
cash payment in lieu of fractional Common Stock Equivalents on the date of such
dividend payment.

 

(d)    Conversion.    The Company shall deliver to the Service Provider (or his
or her designated beneficiary or estate) a number of Shares equal to the whole
number of Common Stock Equivalents then credited to the Service Provider’s
account, at such time or times as specified in the Service Provider’s Common
Stock Equivalent Agreement, or as otherwise provided herein.

 

(e)    Stockholder Rights.    A Service Provider (or his or her designated
beneficiary or estate) shall not be entitled to any voting or other stockholder
rights as a result of the credit of Common Stock Equivalents to the Service
Provider’s account, until certificates representing Shares are delivered to the
Service Provider (or his or her designated beneficiary or estate) upon
conversion of the Service Provider’s Common Stock Equivalents pursuant to
Section 12(d).

 

13.    Non-Transferability of Awards.    Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.

 

14.    Automatic Option Grants to Outside Directors.

 

(a)    First Option.    Each Outside Director who becomes an Outside Director
after the effective date of this Plan shall be automatically granted a
Nonstatutory Stock Option to purchase 40,000 Shares (the “First Option”) on the
date on which such person first becomes an Outside Director, whether through
election by the stockholders of the Company or appointment by the Board to fill
a vacancy; provided, however, that an Inside Director who ceases to be an Inside
Director but who remains a Director shall not receive a First Option.

 

(b)    Subsequent Option.    Each Outside Director shall be automatically
granted a Nonstatutory Stock Option to purchase 20,000 Shares (a “Subsequent
Option”) on October 1 of each year; provided that he or she is then an Outside
Director and, providedfurther, that as of such date, he or she shall have served
on the Board for at least the preceding six (6) months.

 

(c)    Terms of Options.    The terms of First Options and Subsequent Options
granted hereunder shall be as follows:

 

(A)    the term of each Option shall be ten (10) years.

 

10



--------------------------------------------------------------------------------

(B)    the exercise price per Share shall be 100% of the Fair Market Value per
Share on the date of grant. In the event that the date of grant is not a trading
day, the exercise price per Share shall be the Fair Market Value on the next
trading day immediately following the date of grant.

 

(C)    12.5% of the Shares subject to the Option shall vest six months after the
date of grant, and 1/48 of the Shares subject to the Option shall vest each
month thereafter so that 100% of the Shares subject to the Option shall be
vested four (4) years from the grant date, subject to the Optionee remaining a
Service Provider as of such vesting dates.

 

15.    Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

 

(a)    Changes in Capitalization.    Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, the number of Common Stock Equivalents credited to a
Service Provider’s account under Section 12(b) and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Awards have yet been granted or which have been returned to the Plan
upon cancellation or expiration of an Award, as well as the price per share of
Common Stock covered by each such outstanding Award, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.

 

(b)    Dissolution or Liquidation.    In the event of the proposed dissolution
or liquidation of the Company, the Administrator shall notify each Optionee as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide: (i) for an Optionee to have the
right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable; (ii) that any Company
repurchase option applicable to any Shares purchased upon exercise of an Option
or Stock Purchase Right shall lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated; and (iii) that any Common Stock Equivalents credited to a Service
Provider’s account under Section 12(b) shall convert into Shares (as provided in
Section 12(d)) immediately prior to the consummation of any such dissolution or
liquidation. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

 

(c)    Merger or Asset Sale.    In the event of a merger of the Company with or
into another corporation, or the sale of substantially all of the assets of the
Company (a “Merger”), each outstanding Award shall be assumed or an equivalent
award substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation (the “Successor Corporation”).

 

Following such assumption or substitution in connection with a Merger, if the
Optionee’s status as an Employee or employee of the Successor Corporation, as
applicable, is terminated by the Successor Corporation as a result of an
Involuntary Termination (as defined below) other than for Cause (as defined
below) within twelve months following a Merger, then (i) the Optionee shall
fully vest in and have the right to exercise Optionee’s Option or Stock Purchase
Right as to all of the Optioned Stock, including Shares as to which Optionee
would not otherwise be vested or exercisable; and (ii) Common Stock Equivalents
credited to

 

11



--------------------------------------------------------------------------------

a Service Provider’s account under Section 12(b) shall convert into Shares (as
provided in Section 12(d)) on the date of such termination. Thereafter, the
Award shall remain exercisable in accordance with Sections 10(b) through (d) and
Section 12 above.

 

For purposes of this section, any of the following events shall constitute an
“Involuntary Termination”: (i) without the Employee’s express written consent, a
significant reduction of the Employee’s duties, authority or responsibilities,
relative to the Employee’s duties, authority or responsibilities as in effect
immediately prior to the Merger, or the assignment to Employee of such reduced
duties, authority or responsibilities; (ii) without the Employee’s express
written consent, a substantial reduction, without good business reasons, of the
facilities and perquisites (including office space and location) available to
the Employee immediately prior to the Merger; (iii) a reduction by the Successor
Corporation in the base salary of the Employee as in effect immediately prior to
the Merger; (iv) a material reduction by the Successor Corporation in the kind
or level of employee benefits, including bonuses, to which the Employee was
entitled immediately prior to the Merger with the result that the Employee’s
overall benefits package is significantly reduced; (v) the relocation of the
Employee to a facility or a location more than fifty (50) miles from the
Employee’s then present location, without the Employee’s express written
consent; (vi) any purported termination of the Employee by the Corporation which
is not effected for Disability or for Cause, or any purported termination for
which the grounds relied upon are not valid; (vii) or any act or set of facts or
circumstances which would, under California case law or statute constitute a
constructive termination of the Employee.

 

For purposes of this section, “Cause” shall mean (i) any act of personal
dishonesty taken by the Employee in connection with his responsibilities as an
employee and intended to result in substantial personal enrichment of the
Employee, (ii) the conviction of a felony, (iii) a willful act by the Employee
which constitutes gross misconduct and which is injurious to the Successor
Corporation, and (iv) following delivery to the Employee of a written demand for
performance from the Successor Corporation which describes the basis for the
Successor Corporation’s belief that the Employee has not substantially performed
his duties, continued violations by the Employee of the Employee’s obligations
to the Successor which are demonstrably willful and deliberate on the Employee’s
part.

 

In the event that the Successor Corporation refuses to assume or substitute for
the Award, then: (i) the Optionee shall fully vest in and have the right to
exercise the Option or Stock Purchase Right as to all of the Optioned Stock,
including Shares as to which Optionee would not otherwise be vested or
exercisable; and (ii) Common Stock Equivalents credited to a Service Provider’s
account under Section 12(b) shall convert into Shares (as provided in Section
12(d)) immediately prior to the merger or sale of assets. If an Option or Stock
Purchase Right becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Optionee in writing or electronically that the Option or Stock
Purchase Right shall be fully vested and exercisable for a period of fifteen
(15) days from the date of such notice, and the Option or Stock Purchase Right
shall terminate upon the expiration of such period. If a Common Stock Equivalent
converts to Shares in such event, the Administrator shall notify the Optionee at
least fifteen (15) days prior to the consummation of the proposed transaction.
For the purposes of this paragraph, an Award shall be considered assumed if,
following the merger or sale of assets, the award confers the right to purchase
or receive, for each Share of Optioned Stock subject to the Option or Stock
Purchase Right or for each Common Stock Equivalent, immediately prior to the
merger or sale of assets, the consideration (whether stock, cash, or other
securities or property) received in the merger or sale of assets by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the merger or sale of assets is
not solely common stock of the Successor Corporation or its Parent, the
Administrator may, with the consent of the Successor Corporation, provide for
the consideration to be received upon the exercise of the Option or

 

12



--------------------------------------------------------------------------------

Stock Purchase Right, for each Share of Optioned Stock subject to the Option or
Stock Purchase Right, or upon conversion of each Common Stock Equivalent, to be
solely common stock of the Successor Corporation or its Parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the merger or sale of assets.

 

16.    Date of Grant.    The date of grant of an Award shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Optionee within a
reasonable time after the date of such grant.

 

17.    Amendment and Termination of the Plan.

 

(a)    Amendment and Termination.    The Board may at any time amend, alter,
suspend or terminate the Plan.

 

(b)     Stockholder Approval.    The Company shall obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

 

(c)    Effect of Amendment or Termination.    No amendment, alteration,
suspension or termination of the Plan shall impair the rights of the holder of
any Award, unless mutually agreed otherwise between the holder of such Award and
the Administrator, which agreement must be in writing and signed by the holder
of such Award and the Company. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

 

18.    Conditions Upon Issuance of Shares.

 

(a)    Legal Compliance.    Shares shall not be issued pursuant to the exercise
of an Award unless the exercise or conversion of such Award and the issuance and
delivery of such Shares shall comply with Applicable Laws and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.

 

(b)    Investment Representations.    As a condition to the exercise or
conversion of an Award, the Company may require the person exercising or
converting such Award to represent and warrant at the time of any such exercise
or conversion that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.

 

19.    Inability to Obtain Authority.    The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

20.    Reservation of Shares.    The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

21.    Stockholder Approval.    The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

 

13



--------------------------------------------------------------------------------

RAMBUS INC.

 

1997 STOCK PLAN

STOCK OPTION AGREEMENT

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

I.    NOTICE OF STOCK OPTION GRANT

 

[Optionee’s Name and Address]

 

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

 

Grant Number   _______________________________     Date of Grant  
_______________________________     Vesting Commencement Date  
_______________________________     Exercise Price per Share  
$______________________________     Total Number of Shares Granted  
_______________________________     Total Exercise Price  
$______________________________     Type of Option:  

——    Incentive Stock Option

——    Nonstatutory Stock Option

    Term/Expiration Date:   _______________________________    

 

Vesting Schedule:

 

This Option may be exercised, in whole or in part, in accordance with the
following schedule:

 

10.0% of the Shares subject to the Option shall vest six months after the date
of grant, and 1/60 of the Shares subject to the Option shall vest each month
thereafter so that 100% of the Shares subject to the Option shall be vested five
(5) years from the vesting commencement date, subject to the Optionee remaining
a Service Provider as of such vesting dates.

 

Termination Period:

 

This Option may be exercised for three months after Optionee ceases to be a
Service Provider. Upon the death or Disability of the Optionee, this Option may
be exercised for such longer period as provided in the Plan. In no event shall
this Option be exercised later than the Term/Expiration Date as provided above.

 

II.    AGREEMENT



--------------------------------------------------------------------------------

1    Grant of Option.    The Plan Administrator of the Company hereby grants to
the Optionee named in the Notice of Grant attached as Part I of this Agreement
(the “Optionee”) an option (the “Option”) to purchase the number of Shares, as
set forth in the Notice of Grant, at the exercise price per share set forth in
the Notice of Grant (the “Exercise Price”), subject to the terms and conditions
of the Plan, which is incorporated herein by reference. Subject to Section 17(c)
of the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

2    Exercise of Option.

 

(a)    Right to Exercise.    This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.

 

(b)    Method of Exercise.    This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercised Shares”), and
such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be completed
by the Optionee and delivered to the Stockholder Relations Manager of the
Company. The Exercise Notice shall be accompanied by payment of the aggregate
Exercise Price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by the Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such Exercised
Shares.

 

3    Method of Payment.    Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:

 

(a)    cash;

 

(b)    check;

 

(c)    consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or

 

(d)    surrender of other Shares which (i) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six (6)
months on the date of surrender, and (ii) have a Fair Market Value on the date
of surrender equal to the aggregate Exercise Price of the Exercised Shares.

 

4    Non-Transferability of Option.    This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of Optionee only by

 

2



--------------------------------------------------------------------------------

the Optionee. The terms of the Plan and this Option Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Optionee.

 

5    Term of Option.    This Option may be exercised only within the term set
out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.

 

6    Tax Consequences.    Some of the federal tax consequences relating to this
Option, as of the date of this Option, are set forth below. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.

 

(a)    Exercising the Option.

 

(i)    Nonstatutory Stock Option.    The Optionee may incur regular federal
income tax liability upon exercise of a NSO. The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Exercised Shares on the
date of exercise over their aggregate Exercise Price. If the Optionee is an
Employee or a former Employee, the Company will be required to withhold from his
or her compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

 

(ii)    Incentive Stock Option.    If this Option qualifies as an ISO, the
Optionee will have no regular federal income tax liability upon its exercise,
although the excess, if any, of the Fair Market Value of the Exercised Shares on
the date of exercise over their aggregate Exercise Price will be treated as an
adjustment to alternative minimum taxable income for federal tax purposes and
may subject the Optionee to alternative minimum tax in the year of exercise. In
the event that the Optionee ceases to be an Employee but remains a Service
Provider, any Incentive Stock Option of the Optionee that remains unexercised
shall cease to qualify as an Incentive Stock Option and will be treated for tax
purposes as a Nonstatutory Stock Option on the date three (3) months and one (1)
day following such change of status.

 

(b)    Disposition of Shares.

 

(i)    NSO.    If the Optionee holds NSO Shares for at least one year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

 

(ii)    ISO.    If the Optionee holds ISO Shares for at least one year after
exercise and two years after the grant date, any gain realized on disposition of
the Shares will be treated as long-term capital gain for federal income tax
purposes. If the Optionee disposes of ISO Shares within one year after exercise
or two years after the grant date, any gain realized on such disposition will be
treated as compensation income (taxable at ordinary income rates) to the extent
of the excess, if any, of the lesser of (A) the difference between the Fair
Market Value of the Shares acquired on the date of exercise and the aggregate
Exercise Price, or (B) the difference between the sale price of such Shares and
the aggregate Exercise Price. Any additional gain will be taxed as capital gain,
short-term or long-term depending on the period that the ISO Shares were held.

 

(c)    Notice of Disqualifying Disposition of ISO Shares.    If the Optionee
sells or otherwise disposes of any of the Shares acquired pursuant to an ISO on
or before the later of (i) two years after the grant date, or (ii) one year
after the exercise date, the Optionee shall immediately notify the Company in
writing of such disposition. The Optionee agrees that he or she may be subject
to income tax withholding by the

 

3



--------------------------------------------------------------------------------

Company on the compensation income recognized from such early disposition of ISO
Shares by payment in cash or out of the current earnings paid to the Optionee.

 

7    Entire Agreement; Governing Law.    The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and
Optionee. This agreement is governed by the internal substantive laws, but not
the choice of law rules, of California.

 

8    NO GUARANTEE OF CONTINUED SERVICE.    OPTIONEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the Plan and this Option Agreement. Optionee has
reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Plan and Option Agreement.
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Administrator upon any questions relating to the Plan
and Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below.

 

OPTIONEE:

     

RAMBUS INC.

           

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Signature       Geoff Tate, CEO            

--------------------------------------------------------------------------------

        Print Name                    

--------------------------------------------------------------------------------

        Residence Address                    

--------------------------------------------------------------------------------

       

 

 

 

 

 

 

 

 

4